[Cite as Purdon v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-5324.]



                                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us



JASON PURDON

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION, et al.

       Defendants
       Case No. 2009-02812

Judge Alan C. Travis
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶1} On July 11, 2011, the magistrate issued a decision recommending judgment
for defendants.
        {¶2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” On August 2, 2011, plaintiff filed a motion for leave for an extension of
time to file objections to the magistrate’s decision.
        {¶3} Civ.R. 6(B) provides, in part:
        {¶4} “When by these rules or by a notice given thereunder or by order of court an
act is required or allowed to be done at or within a specified time, the court for cause
shown may at any time in its discretion (1) with or without motion or notice order the
period enlarged if request therefore is made before the expiration of the period originally
prescribed or as extended by a previous order, or (2) upon motion made after the
Case No. 2009-02812                          -2-                      JUDGMENT ENTRY

expiration of the specified period permit the act to be done where the failure to act was
the result of excusable neglect[.]”
         {¶5} Plaintiff’s motion was not filed before the expiration of the period prescribed
by Civ.R. 53(D)(3)(b)(i) and did not state that his failure to do so was the result of
excusable neglect. Accordingly, plaintiff’s motion for leave is DENIED.
         {¶6} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.       Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendants. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                            _____________________________________
                                            ALAN C. TRAVIS
                                            Judge

cc:


Anne B. Strait                                 Wm. Eric Minamyer
Assistant Attorney General                     9832 Farmstead Drive
150 East Gay Street, 18th Floor                Loveland, Ohio 45140
Columbus, Ohio 43215-3130

MR/dms
Filed August 22, 2011
To S.C. reporter October 13, 2011